         Case 1:21-cv-00354-KG-LF Document 5 Filed 04/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

THE NEW MEXICO ELKS ASSOCIATION,
FRATERNAL ORDER OF EAGLES, NEW MEXICO STATE AERIE,
NEW MEXICO LOYAL ORDER OF THE MOOSE,

       Plaintiffs,

vs.                                                         Civ. No. 21-354 KG/LF

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
and TRACIE C. COLLINS,
Individually, Acting Under the Color of Law,

       Defendants.

                     ORDER SETTING EXPEDITED BRIEFING SCHEDULE

       This matter is before the Court upon Plaintiffs’ “Request for Temporary Restraining

Order,” included in the “Verified Complaint for Civil Rights Violations Under the Fourteenth

Amendment to the United States Constitution,” filed April 16, 2021. (Doc. 1). Considering the

exigent nature of a Temporary Restraining Order, the Court orders expedited briefing to facilitate

the timely disposition of the Request for Temporary Restraining Order.

       THEREFORE, IT IS ORDERED that:

       1. Defendants must file a response to the Request for Temporary Restraining Order no

later than April 29, 2021; and

       2. Plaintiffs may file a reply no later than May 10, 2021.




                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
